  Case: 1:17-md-02804-DAP Doc #: 1610 Filed: 05/03/19 1 of 1. PageID #: 45079



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION               )         CASE NO. 1:17-MD-2804
OPIATE LITIGATION                          )
                                           )         SPEICAL MASTER DAVID COHEN
THIS DOCUMENT RELATES TO                   )
“Track One Cases”                          )         DISCOVERY RULING NO. 14-7
                                           )         REGARDING CVS’S DENDRITE
                                           )         AND DCAG AUDIT REPORTS

       Defendants CVS Indiana, L.L.C. and CVS Rx Services, Inc. (together, “CVS”) assert

attorney-client privilege over audit reports prepared by Cegedim Dendrite (“Dendrite”) and The

Drug & Chemical Advisory Group (“DCAG”). The Dendrite audit reports are for the CVS

distribution centers in La Habra, California (April 14, 2009), Knoxville, Tennessee (June 24,

2009), Patterson, California (September 14, 2011), and Indianapolis, Indiana (September 14,

2010), and the DCAG audit reports are for CVS’s SOM system (April 6, 2012) and for the CVS

distribution centers in Indianapolis, Indiana (June 29, 2012), Orlando, Florida (July 8, 2013),

Vero Beach, Florida (September 25, 2013), and La Habra, California (March 31, 2014)

(collectively, the “Dendrite-DCAG Audit Reports”).

       Plaintiffs have challenged CVS’s assertions of privilege over the Dendrite-DCAG Audit

Reports in light of Discovery Ruling 14-5. Based on that ruling, the Special Master concludes

that the Dendrite-DCAG Audit Reports are not privileged. Accordingly, the Special Master rules

that CVS must produce the Dendrite-DCAG Audit Reports.

       RESPECTFULLY SUBMITTED,

                                                     /s/ David R. Cohen
                                                     David R. Cohen
                                                     Special Master

Dated: May 3, 2019
